Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 1 of 10
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 08, 2020
                                                                David J. Bradley, Clerk
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 2 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 3 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 4 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 5 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 6 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 7 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 8 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 9 of 10
Case 4:19-cv-04274 Document 53 Filed on 01/07/20 in TXSD Page 10 of 10
